PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,365
Filing Date: 31 May 2018
Appellant(s): Covestro (Netherlands) B.V.



__________________
Jed C. Benson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 20, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3-10, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niessner (US 2016/0312022; with priority to PCT/EP2014/078494 (WO 2015/091817), in view of Keestra (WO 2014095598 with all citations to US 2015/0340122) and Daute (WO 2016/004985 with all citations to US 2017/0144222). 
Summary of Rejections
Fusion deposition modeling is a method of 3D printing by melting and extruding a polymer feedstock to produce an object. To summarize the rejections, the claims are rejected over Niessner which teaches a method for 3D printing with fused deposition modeling with a polymer composition comprising some of the recited components but the composition is not within the scope of all of the limitations of the claims. The method of Niessner is modified to replace the composition of Niessner with the composition of the feedstock that Keestra teaches to extrude. [0012] of Daute teaches that extrusion feedstock for 3D printing should have good extrusion properties and good adhesion. Keestra has these properties, with very strong adhesion [0021] and the inclusion of external lubricant reduces pressure in an extruder die [0028] and therefore has good extrusion properties. Additionally, the composition of Keestra provides for an appealing, highly aesthetic appearance, [0005].
A person of ordinary skill in the art would have found it obvious in view of [0012] of Daute to substitute a polymer feedstock for fusion deposition modeling that is used in other extrusion contexts, provided that the composition has the properties listed in [0012] of Daute. Keestra has these properties (see [0021] [0028]) and additionally provides for an appealing, highly aesthetic appearance, [0005]. Therefore, there is predictability and a reasonable expectation of success to carry out the Fusion Deposition Modeling of Niessner with the composition of Keestra.

(2) Response to Argument
1) The modification does not change the principle of operation of Niessner.
	Appellant argues that Niessner’s object of the invention is the particular composition taught in Niessner, referencing Niessner’s disclosure of various properties that the composition is optimized for. Appellant argues that modifying in view of Keestra changes the principle operation of Niessner and therefore is not sufficient to render the claims prima facie obvious, citing MPEP 2143.01(VI).
	Appellant’s arguments unduly narrows the scope of the principle of operation in Niessner. Niessner teaches a method of fusion deposition modeling for 3D printing, see [0036-37]. Niessner differs from the claimed invention solely in the composition of the feedstock. As noted above, Fusion deposition modeling is a method of 3D printing by melting and extruding a polymer feedstock to produce an object. Melting and extruding a different polymer feedstock, such as the polymer feedstock that is melted and extruded in Keestra, would follow the same principle of operation for 3D printing by fusion deposition modeling.
Appellant mischaracterizes [0008] of Niessner, which references “aforementioned materials” which in context refer to the disclosures of EP-A 1015215 in [0002], EP-A 1087862 in [0003], EP-A 1497093 in [0004], US 2008/0071030 [0005-06], and US 2009/0295032 [0007]. Appellant suggests that [0008] suggests that polyesters have various bad properties. This assertion is belied by the inclusion of polymer B, which can be a polyester, and Appellant refers to embodiments with up to 60 wt%. Appellant’s assertion that [0008] of Niessner suggests that compositions containing polyester are too brittle is not supported by Niessner. Appellant does not attempt to argue that the polybutylene terephthalate (a polyetherester) present in Appellant’s claims and the disclosure of Keestra would cause a problem nor that the soft segments in Keestra and Appellant’s claims do not resolve any such issue (similar to polymer A in Niessner).
Appellant’s citation to In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) is inapposite. In Ratti, a rigid seal had opposite design considerations from a resilient seal and would require significant redesign to be useable. No similarly opposite property is present here. The composition of Keestra would be similarly fed and similarly extruded for fusion deposition modeling. Separately, Niessner (see at least [0079] and [0279]), like Keestra (see at least [0008]), and like Appellant’s disclosure (see at least page 3) teach a combination of hard and soft segments in the polymer composition for good extrusion.
Appellant’s misapplication of Ratti leads to an unduly limited scope for the obviousness analysis. Like many references, Niessner teaches various benefits of the particular compositions taught in Niessner. Appellant appears to suggest that any benefit taught by a reference prohibits a modification, even when similar benefits are taught by a secondary reference in the modification. As noted above, Keestra has very strong adhesion [0021] and the inclusion of external lubricant in the composition reduces pressure in an extruder die [0028] and therefore the composition has good extrusion properties. Additionally, the composition of Keestra provides for an appealing, highly aesthetic appearance, [0005].
Appellant fails to establish that the modification changes the principle of operation of Niessner.
	
	2) Niessner does not teach away from the modification
Appellant argues that Niessner teaches away from the modification in view of Keestra and Niessner. Appellant bases this argument on a mischaracterization of [0008] of Niessner. As noted above, [0008] of Niessner references “aforementioned materials” which in context refer to the disclosures of EP-A 1015215 in [0002], EP-A 1087862 in [0003], EP-A 1497093 in [0004], US 2008/0071030 [0005-06], and US 2009/0295032 [0007]. Appellant instead insists that [0008] of Niessner suggests that polyesters generally have various bad properties with an insinuation that they should not be present. Appellant then seeks to imply this not actually present teaching entails a condemnation of all polyesters.
Appellant does not attempt to argue that the polybutylene terephthalate (a polyetherester) present in Appellant’s claims and the disclosure of Keestra would cause a problem nor that the soft segments in Keestra and Appellant’s claims do not resolve such an issue (similar to polymer A in Niessner). Niessner (see at least [0079] and [0279]), like Keestra (see at least [0008]), and like Appellant’s disclosure (see at least page 3) teach a combination of hard and soft segments in the polymer composition for good extrusion. Nothing in Niessner teaches away from a combination of hard and soft segments, especially since this is true of the composition in Niessner.
Niessner does not teach away from the inclusion of polybutylene terephthalate in combination with other components as taught in Keestra.

3) Appellant does not present any arguments disputing the rationale to combine the references as suggested. 
Appellant argues that there is no motivation to combine the references as suggested. Setting aside that this is not the test under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), Appellant does not address any of the arguments on page 5 of the Final Rejection mailed January 28, 2022 for the rationale that the modification would have been obvious. Appellant instead argues that polymer mixture A must be present in at least some fraction based on Appellant’s mistaken understanding of principle of operation.

4) The rationale for modification is rooted in the available prior art.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant does not dispute any of the parts of the rationale for the modification. Appellant instead argues that Niessner, if it is to be modified, must be modified while retaining an aspect of the compositions of Niessner that would be outside the scope of Appellant’s claims.
The question at issue is whether there were adequate teachings in the available prior art to justify using the extrusion composition of Keestra for extruding for fusion deposition modeling as taught by Niessner? As noted above, [0012] of Daute teaches that extrusion feedstock for 3D printing should have good extrusion properties and good adhesion. Keestra has these properties, with very strong adhesion [0021] and the inclusion of external lubricant reduces pressure in an extruder die [0028] and therefore has good extrusion properties. Additionally, the composition of Keestra provides for an appealing, highly aesthetic appearance, [0005]. Accordingly, there was a sufficient basis in the available prior art to modify the fusion deposition modeling of Niessner to have the composition taught by Keestra and expect an effective method for fusion deposition modeling. Therefore, the rejection does not engage in impermissible hindsight bias.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744              
                                                                                                                                                                                          

/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.